Decided 30 January» 1906.
ON Rehearing.
Mr. Chief Justice BeaN
delivered the opinion.
The objections to the admission of the testimony of Harmon and Hockey were argued and considered together, and as a consequence we naturally assumed that the testimony was substantially the same. It seems, however, that we were in error in stating that Harmon testified that while in Seattle Lane claimed to have received an injury to his “knee through a defect in the street.” Harmon’s testimony was that in 1900, he had a desk in the office of John B. Hart, a lawyer in Seattle, and-sometimes made collections and served papers for Hart; that in July or August of that year the defendant and Lane, who then assumed the name of Meyers, came into Hart’s office with one Hughes, who was picking up damage cases, and bringing them to Hart to try; that Hughes said to Hart, “Here is the man Meyers I was speaking to you about, who was hurt, and here is the witness Smith”; that Hart said “All right, boys, come in,” and they stepped inside and stood there talking; that Lane and the defendant came into Hart’s office later, and the witness believed they made a contract or drew up some kind of an agreement, and a claim or complaint was prepared and the witness heard. *492the parties say that it had been filed; that Lane walked with a cane at the time he carne into the office ; and that •the defendant claimed to have been with him at the time he was hurt. Although it thus appears that Harmon did not testify directly that Lane’s injury as alleged was to his knee or from a defect in the street, the effect of his testimony was that Lane pretended to be lame and from a hurt or injury received in Seattle, for which he was making a claim against the city, and that the defendant claimed to have been with him at the time he was injured, and was to be a witness for him in the prosecution of such claim. 'This was sufficient to render the evidence competent as tending to show the relationship that existed between Lane and the defendant, the latter’s knowledge of the physical condition of the former, and the character of business in which they were engaged.
The record in relation to the identification of the letter taken by the sheriff from the defendant while in jail is •somewhat confusing, but a reexamination confirms us in -the conclusion stated in the former opinion.
Affirmed: Rehearing Denied.